Citation Nr: 1502739	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  11-19 233	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a skin disability other than scalp folliculitis and chloracne, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran had active service from March 1969 until November 1970.

This appeal to the Board of Veterans' Appeals (BVA or Board) arose from an August 2008 rating decision of the RO in San Diego, California.

During the pendency of the appeal, the RO granted service connection for scalp folliculitis in an October 2011 rating decision.  

In an August 2013 decision, the Board reopened the previously denied claim for service connection for skin disability, and remanded the claim for service connection for further development. 

In September 2014, the Board granted service connection for chloracne and remanded a service connection claim for a skin disability other than chloracne and scalp folliculitis.  The remanded issue has returned to the Board.

This claim has been processed using the electronic Virtual VA and Veterans Benefit Management System (VBMS).
	

FINDINGS OF FACT

1. The Veteran in this case served on active duty from March 1969 until November 1970.

2. On October 27, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the appellant submitted a statement signed on October 21, 2014 to withdraw this appeal.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


